SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 24, 2012 THE FIRST BANCSHARES, INC. (Exact name of registrant as specified in its charter) MISSISSIPPI33-9428864-0862173 (State or other jurisdiction of incorporation)(Commission File Number)(IRS employer ID No.) 6ighway 98 West Hattiesburg, Mississippi39402 (Address of principal executive offices) Registrant's telephone number, including area code:(601) 268-8998 Not applicable (Registrant's former address of principal executive offices) Item 5.07Submission of Matters to a Vote of Security Holders.On May 24, 2012, the Company held its regular Annual Shareholders’ Meeting.Three items were voted on at the meeting.As of the record date, there were 3,105,882 shares entitled to vote, of which 2,023,750 shares, or 65.16%, were voted in person or by proxy at the Annual Meeting.Results are set forth below. Item 1.Election of Directors The shareholders elected three directors to serve three year terms expiring at the 2015 Annual Meeting as summarized below: Directors Elected Votes For Votes Withheld Broker Non-Votes ClassII ( three year term:) Michael W. Chancellor Andrew D. Stetelman Charles R. Lightsey Item 2.Approval of Appointment of T. E. Lott & Company as Independent Public Accountants Votes For Votes Against Abstained Item 3.Advisory Vote on Executive Compensation Votes For Votes Against Abstained Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:May 29, 2012 THE FIRST BANCSHARES, INC. By: /s/ Donna T. Lowery Name: Donna T. Lowery Title: Chief Financial Officer
